Title: To George Washington from Donald Fraser, 30 June 1790
From: Fraser, Donald
To: Washington, George



Sir.
New York [30 June 1790]

I am about publishing a book, entitled the young Gentleman and Lady’s Assistant. The manuscript Copy of which, I have submitted to the President and professors of Columbia College, who have been pleased to give their approbation of the same.
The universally and justly establish’d Character, of the President of the United States, for beneficence and affability—and his known desire of promoting the cause Literature, induces me to hope; that he will pardon my presumption, in soliciting the honor, of his patronage to my inten’d publication. With the highest sentiments of respect, I am Sir, your most obedient and most humble Servant

Donald FraserSchool-master

